NUMBER 13-19-00603-CR

                            COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


THE STATE OF TEXAS,                                                      Appellant,

                                          v.

CHRISTOPHER TUMLINSON,                                                    Appellee.


                      On appeal from the 28th District Court
                           of Nueces County, Texas.


                                     ORDER
  Before Chief Justice Contreras and Justices Longoria and Perkes
                         Order Per Curiam

      The State perfected an appeal from an order granting a motion to suppress entered

by the 28th District Court of Nueces County, Texas, in cause number 19FC-2529-A. The

State filed a motion to abate and remand to the trial court for findings of fact and

conclusions of law.
       On November 5, 2019, the trial court issued an order granting a motion to

suppress. On November 22, 2019, the State filed a timely request for findings of fact and

conclusions of law. The trial court has not made its findings of fact and conclusions of law

in support of its decision to grant the appellee’s motion to suppress.

       Upon the request of the losing party on a motion to suppress evidence, the trial

court must make findings of fact and conclusions of law adequate to provide an appellate

court with a basis upon which to review the trial court’s application of the law to the facts.

State v. Cullen, 195 S.W.3d 696, 699 (Tex. Crim. App. 2006). If the trial court does not

enter the findings of fact and conclusions of law within twenty days from its ruling on the

motion to suppress, the intermediate appellate court must exercise its authority under

Texas Rule of Appellate Procedure 44.4, and remand the case to the trial court and order

the trial court to enter findings of fact and conclusions of law. TEX. R. APP. PROC. 44.4;

Cullen, 195 S.W.3d at 698-700.

       The Court, having considered the documents on file and the State’s motion, is of

the opinion that the motion should be granted. Accordingly, we GRANT counsel’s motion

to abate the present appeal. See TEX. R. APP. P. 44.4. Accordingly, this appeal is

ABATED, and the cause REMANDED to the trial court.

       Upon remand, the trial court is instructed to make and file findings of fact and

conclusions of law consistent with the holding in Cullen.           A supplemental record

containing these findings of fact and conclusions of law should be included in a

supplemental clerk's record which should be submitted to the Clerk of this Court within

thirty days from the date of this order.


                                              2
      It is so ORDERED.

                                          PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Order delivered and filed
this the 29th day of January, 2020.




                                      3